In the

     United States Court of Appeals
                         For the Seventh Circuit
                               ____________________ 

No. 17‐3149 
PROLITE BUILDING SUPPLY, LLC, et al., 
                                                       Plaintiffs‐Appellants, 

                                                 v. 

MW  MANUFACTURERS,  INC.,  doing business as Ply Gem Win‐
dows, 
                                         Defendant‐Appellee, 
                           and 
GREAT LAKES WINDOW, INCORPORATED, 
                               Third‐Party Plaintiff‐Appellee. 
                               ____________________ 

              Appeal from the United States District Court 
                   for the Eastern District of Wisconsin. 
            Nos. 15‐C‐1049, 15‐C‐1205 — Lynn Adelman, Judge. 
                               ____________________ 

       ARGUED MARCH 30, 2018 — DECIDED MAY 22, 2018 
                 ____________________ 

   Before  EASTERBROOK  and  ROVNER,  Circuit  Judges,  and 
GILBERT, District Judge.* 

                                                    
   * Of the Southern District of Illinois, sitting by designation. 
2                                                       No. 17‐3149 

    EASTERBROOK,  Circuit  Judge.  Prolite  Building  Supply 
bought  Ply  Gem  windows  from  MW  Manufacturers.  (The 
parties  use  “Ply  Gem”  for  both  the  product  and  its  maker; 
we  do  the  same.)  Prolite  resold  the  windows  to  residential 
builders  in  Wisconsin.  Some  of  the  homeowners  were  not 
satisfied  with  the  windows,  which  admitted  air  even  when 
closed. They complained to the builders, which complained 
to Prolite, which complained to Ply Gem. Working together 
under  a  contract  that  made  Prolite  the  windows’  principal 
servicer, Prolite and Ply Gem solved some but far from all of 
the  problems.  Contractors  stopped  buying  from  Prolite, 
which stopped paying Ply Gem for earlier deliveries. 
    Prolite and 12 homeowners filed suit in state court. Pro‐
lite  contended  that  Ply  Gem  broke  a  promise  to  make  the 
builders  and  ultimate  customers  happy.  The  homeowners 
made  claims  under  the  warranties  that  accompanied  the 
windows. Ply Gem removed the action to federal court and 
counterclaimed against Prolite for unpaid bills. It added An‐
drew  Johnson  and  Michael  Newman,  Prolite’s  only  two 
members, as  additional  parties.  (Johnson and Newman had 
guaranteed  payment  of  Ply  Gem’s  invoices.)  Great  Lakes 
Window,  a  company  affiliated  with  Ply  Gem,  filed  its  own 
federal  suit  against  Prolite,  Johnson,  and  Newman,  seeking 
to collect other invoices. Additional homeowners intervened 
in the removed suit. The district court consolidated these ac‐
tions,  and  the  caption  that  begins  this  opinion  names  the 
main contestants without going into excessive detail. 
   The  district  court  granted  summary  judgment  to  Ply 
Gem and Great Lakes. 2017 U.S. Dist. LEXIS 220922 (E.D. Wis. 
Sept.  18,  2017).  The  judge  found  that  the  parties  are  of  di‐
verse  citizenship.  (Prolite’s  members  are  citizens  of  Wiscon‐
No. 17‐3149                                                          3 

sin, so Prolite itself is a citizen of Wisconsin, as are all of the 
homeowner parties, while Ply Gem and Great Lakes are in‐
corporated  in  Delaware  (Ply  Gem)  or  Ohio  (Great  Lakes) 
with  their  principal  places  of  business  in  North  Carolina.) 
Prolite’s  initial  claim  against  Ply  Gem  comfortably  exceeds 
$75,000;  Ply  Gem’s  counterclaim  exceeds  $180,000;  Great 
Lakes’  claim  exceeds  $260,000.  None  of  the  homeowners’ 
claims exceeds $75,000, so none meets the diversity jurisdic‐
tion (aggregation of different litigants’ claims is not allowed, 
see  Snyder  v.  Harris,  394  U.S.  332  (1969)),  but  the  district 
judge wrote that “the claims of the homeowner plaintiffs are 
part of the same case or controversy as Prolite’s claim against 
Ply Gem” and come within the supplemental jurisdiction. 28 
U.S.C.  §1367(a).  We’ll  return  to  that  question,  but  we  start 
with the contract claims and counterclaims. 
    Ply  Gem  and  Prolite  had  three  contracts:  a  sales  agree‐
ment, a credit agreement, and a service agreement (the “Ser‐
vice  Rebate  Obligation”).  Prolite  concedes  that  it  does  not 
have any defense to the claims for payment by Ply Gem and 
Great  Lakes,  which  rest  on  the  credit  agreement,  unless  it 
can show that Ply Gem broke its promises under the service 
agreement.  The  service  agreement  requires  Prolite  to  repair 
the  Ply  Gem  windows  that  the  contractors  installed.  In  ex‐
change, Ply Gem gave Prolite a 3% discount on the windows’ 
price and promised to furnish  needed parts at no cost. Pro‐
lite says that it spent about $290,000 trying to fix the trouble‐
some windows but concedes that it received the 3% discount 
and all the parts it requested. Another portion of the service 
agreement  provides  that  in  the  event  of  “excessive”  prob‐
lems (an undefined term) Ply Gem would furnish additional 
aid, including complete window reinstallation, for a price to 
4                                                      No. 17‐3149 

be  negotiated.  Prolite  never  asked  Ply  Gem  to  replace  win‐
dows under this clause. 
    Prolite  contends  that  what  Ply  Gem  should  have  done 
was  either  reinstall  all  of  the  windows,  without  specific  re‐
quests,  or  design  a  new  line  of  windows  with  better  attrib‐
utes and replace the old windows with the new ones, again 
without requests. Only those two steps could have kept the 
customers happy, Prolite insists. The problem, as the district 
judge  observed,  is  that  the  service  agreement  does  not  re‐
quire Ply Gem to keep the customers happy. (That’s the func‐
tion  of  the  warranties.)  Instead  the  service  agreement  re‐
quires  Prolite  to  keep  the  customers  happy  by  performing 
repairs in exchange for a discount. The district court’s opin‐
ion meticulously discusses the contractual language. It is not 
necessary to repeat that analysis in the Federal Reporter. Nor 
need  we  repeat  the  district  court’s  convincing  resolution  of 
the dispute about expert evidence that Prolite proffered. 
    The homeowners’ claims, by contrast, pose a knotty prob‐
lem. They can be resolved under the supplemental jurisdic‐
tion only if they “are so related to claims in the action within 
such  original  jurisdiction  that  they  form  part  of  the  same 
case  or  controversy  under  Article  III  of  the  United  States 
Constitution.” 28 U.S.C. §1367(a). The statute does not define 
“case  or  controversy,”  nor  does Article  III.  Courts  often  ask 
whether  the  claims  share  a  common  nucleus  of  operative 
facts. See, e.g., Houskins v. Sheahan, 549 F.3d 480, 495 (7th Cir. 
2008).  This  jiggles  the  vagueness  problem  around  a  little 
without  solving  it.  The  same  phrase  is  used  in  the  law  of 
preclusion. It does real work and can handle many disputes, 
but not by prescribing an algorithm. It tells us that “enough” 
commonality  makes  for  a  controversy  but  does  not  dictate 
No. 17‐3149                                                          5 

the  solution  to  any  case.  So,  for  example,  supplemental  ju‐
risdiction  is  appropriate  when  the  supplemental  claim  in‐
volves the same parties, contracts, and course of action as the 
claim conferring federal jurisdiction. Channell v. Citicorp Na‐
tional Services, Inc., 89 F.3d 379, 385–86 (7th Cir. 1996); Strom‐
berg Metal Works, Inc. v. Press Mechanical, Inc., 77 F.3d 928, 932 
(7th Cir. 1996). Ammerman v. Sween, 54 F.3d 423, 424 (7th Cir. 
1995),  adds  that  “[a]  loose  factual  connection  between  [  ] 
claims  is  generally  sufficient”  to  confer  supplemental  juris‐
diction. How loose is that? What does enough commonality 
really  mean?  Still,  unless  there  is  a  phrase  better  than  “nu‐
cleus of operative facts,” there’s no point in complaining. No 
one has come up with a better phrase, despite a lot of trying, 
so we apply this one as best we can. 
     CNH Industrial America LLC v. Jones Lang LaSalle Americas, 
Inc., 882 F.3d 692, 701–04 (7th Cir. 2018), suggests that, in an 
action by a manufacturer for a breach‐of‐contract claim, the 
court  would  also  have  supplemental  jurisdiction  over  deal‐
erships’ independent breach‐of‐contract claims. That at least 
entails  a  single  contract  and  closely  related  parties.  There’s 
less  commonality  here. What  the  contract  and  warranty 
claims  have  in  common  is  that  they  concern  Ply  Gem  win‐
dows. But that is all they share. The language of the warran‐
ty  (three  warranties,  actually,  for  three  series  of  windows) 
and the service agreement do not overlap. The parties to the 
agreements overlap through Ply Gem, but the grievances do 
not.  Prolite complained  that Ply Gem did  not do enough to 
ensure  that  its  customers  (the  builders)  remained  willing  to 
purchase Ply  Gem windows.  The homeowners,  by contrast, 
just wanted to stop drafts and moisture. Each homeowner’s 
claim  presented  a  different  problem.  Some  could  be  fixed, 
some  not.  The  nature  of  the  work  done  differed.  The  losses 
6                                                        No. 17‐3149 

differed.  There  may  well  be  savings  from  litigating  the 
homeowners’  claims  together,  because  they  have  some 
things in common with each other, but it is impossible to say 
that Prolite’s claim and the homeowners’ claims are just one 
big controversy. The operative facts differ, as do the contrac‐
tual terms. 
    Prolite might have been able to make the imbroglio a sin‐
gle  case  or  controversy  by  framing  a  contract  theory  that 
turned on the merits of the homeowners’ warranty claims. If 
Prolite  had  alleged,  for  example,  that  Ply  Gem  refused  to 
acknowledge  that  the  homeowners  had  warranty  claims, 
preventing  Prolite  from  complying  with  its  obligations  un‐
der  the  service  agreement,  then  the  warranty  claims  would 
have  been  integral  to  the  whole  dispute.  But  Prolite  didn’t 
make  any  such  allegations.  The  homeowners’  claims  there‐
fore cannot proceed under the supplemental jurisdiction. 
   What happens now? Ply Gem asks us to affirm the judg‐
ment  on  Prolite’s  claims  (and  the  counterclaims)  and  send 
the  homeowners’  claims  back  to  state  court.  Prolite  and  the 
homeowners,  however,  want  us  to  vacate  the  whole  judg‐
ment and remand the whole case. 
    If the dispute between Prolite and Ply Gem were one un‐
der  federal  law,  then  28  U.S.C.  §1441(c)  would  supply  the 
solution.  The  federal  claim  would  make  the  whole  suit  re‐
movable,  and  §1441(c)(2)  would  require  the  immediate  re‐
mand  of  any  state‐law  claim  not  within  the  supplemental 
jurisdiction.  The  Judicial  Code  does  not  contain  a  parallel 
provision  for  the  combination  of  a  diversity  claim  that  is 
within  federal  jurisdiction  and  a  diversity  claim  that  is  not. 
The dispute between Prolite and Ply Gem was removable in 
principle, see §1441(a), and nothing in the chapter on remov‐
No. 17‐3149                                                           7 

al (28 U.S.C. §§ 1441 to 1455) suggests that the presence in a 
state case of an additional claim worth less than $75,000 (and 
not  part  of  the  same  case  or  controversy  as  the  first)  blocks 
removal of a claim otherwise within federal jurisdiction. 
    The  way  §1441(c)  treats  the  combination  of  removable 
and  non‐removable  claims  implies  that  there  is  no  jurisdic‐
tional  obstacle  to  removing  the  whole  suit  and  sending  the 
surplus  claims  back  to  state  court.  Section  1447(c)  tells  us 
that  a  motion  to  remand  on  the  basis  of  any  ground  other 
than the  absence  of subject‐matter jurisdiction is forfeited if 
not  made  within  30  days  after  the  filing  of  the  notice  of  re‐
moval. Prolite and the homeowners did not argue in the dis‐
trict  court,  during  those  30  days,  that  the  homeowners’ 
claims are outside the supplemental jurisdiction and that the 
whole suit was therefore not properly removed. In this court 
Prolite  and  the  homeowners  initially  represented  that  the 
entire case comes within federal jurisdiction, only to change 
their  minds  after  the  supplemental‐jurisdiction  issue  was 
raised  at  oral  argument.  Grubbs  v.  General  Electric  Credit 
Corp., 405  U.S. 699 (1972), tells  us that once a removed case 
has  gone  to  judgment,  the  decision  should  stand  even  if  an 
immediate remand would have been proper. 
     Imagine  what  would  have  happened  if  the  original  suit 
had  begun  in  federal  court.  The  diversity  jurisdiction  of  28 
U.S.C.  §1332  would  have  covered  the  dispute  between  Pro‐
lite and Ply Gem. The tag‐along homeowners’ claims should 
have been dismissed. The Supreme Court has never suggest‐
ed  that  the  presence  of  one  claim  under  the  jurisdictional 
amount  prevents  the  resolution  of  other  claims  that  exceed 
it, if complete diversity is present. See Clark v. Paul Gray, Inc., 
306 U.S. 583, 590 (1939). 
8                                                      No. 17‐3149 

    What’s more, we cannot forget that we have two suits, the 
second  one  (by  Great  Lakes)  filed  initially  in  federal  court 
with  both  complete  diversity  and  stakes  exceeding  $75,000 
for  every  litigant.  Each  of  these  consolidated  suits  must  be 
considered independently. Hall v. Hall, 138 S. Ct. 1118 (2018). 
The dispute between Prolite and Ply Gem could be resolved 
under  the  supplemental  jurisdiction  in  the  suit  by  Great 
Lakes no matter what one makes of the homeowners’ claims. 
   The  judgment  of  the  district  court  is  affirmed,  except 
with respect to the homeowners’ claims. The judgment deal‐
ing with those claims is vacated, and the case is remanded to 
the  district  court  with  instructions  to  remand  them  to  state 
court.